Elliott, J.
(concurring). This was an action for the recovery of certain mining property, and for a temporary writ of injunction to restrain defendants from working and extracting ores from the mine -pending the litigation.
■ The defendants, by their, answer, after sundry denials, admit the legal title of the property to be in the plaintiff by patent from the United States, but claim that they are the owners in equity of an undivided seven-tenths interest in a portion of said property, setting forth the facts upon which their equitable title is founded, and asking that, plaintiff be declared a trustee for them under said patent of said seven-tenths interest, and that he be decreed to convey the same to them by good and sufficient deed. Replication was duly filed.
The action was brought in July, 1881, and in September, 18S3, was voluntarily dismissed by plaintiff without notice to defendants. In December of the same year the dismissal was set aside, and the action ‘reinstated upon the application of the defendants after due notice to the plaintiff. It is assigned for error that the defendants were allowed to reinstate this action after the plaintiff had thus ■ dismissed it. Inasmuch as the answer contained a counter-claim asking affirmative relief, plaintiff could not thus dismiss his case (Code 1883, § 141); and if he did so, the application of defendants was in time to entitle them to relief from such judgment by reinstating the case (Code, § l78).
*146That this answer contained a counter-claim, see Code, § 72. It was an equitable counter-claim, and might have been prosecuted by defendants even if plaintiff had brought no action. Affirmative relief was prayed, to which defendants would have been entitled if their theory of the case should be established. Bliss, Code PI. §§ 348-351, also §§ 367, 368; Pom. Bern. § 734 et seq.
Louis Verdin was called as a juror, and testified upon his voir dire that he was acquainted with all the parties to the action, that he knew the location of the property in controversy; but knew nothing about the merits of the action, and had not formed or expressed any opinion regarding the same, and that he could render a fair and impartial verdict. The juror was a stockholder and treasurer in the Arkansas Valley Smelting Company, and was engaged' in smelting ores in Leadville. The plaintiff w’as also a stockholder in the same company, but it does not appear that the juror was otherwise connected with the plaintiff or with the defendants. Such a showing as this furnished no ground for sustaining the defendants’ challenge of this juror for cause. Code Civil Proc. § 163; 2 Grah. & W. New Trials, 253, 254.
It is the legal right of litigants to have their causes tried by the jurors who are first regularly drawn, if, upon being tried, they are found competent, subject to such peremptory challenges as the law allows. It is frequently as injurious to sustain an unfounded challenge as to refuse a well founded one, and sometimes it is even more so; for, if a challenge for cause be refused, while a peremptory challenge remains, relief may be had by a peremptory challenge of the objectionable juror. If, after the trial of a challenge, there is room for reasonable doubt as to the competency of the juror, the ruling of the trial judge should not be disturbed.
The issues in the case, both legal and equitable, having been formed, a jury was called and sworn generally to try the matters at issue between the parties, and a *147true verdict render according to the evidence. No objection was interposed to this mode of trial by either party until the defendants offered certain testimony in support of the equitable matters set up in their answer. Plaintiff then objected to the admission of this testimony on the ground that defendants should have first tried their equitable issues; and that, failing to do this, the legal issue only could be submitted to the jury. Such seems to be the practice in California, but certainly there are no such imperative requirements in our code. The code of 1883 provides for equitable matters in both complaint and answer, and specifies what issues shall be tried by the jury and what by the court; but where parties allow, without objection, a jury to be sworn generally to try an action containing issues triable by the court, they should be held to have waived a trial by the court, especially as it is always in the power of the court to order such issues to be tried by a jury. Code, §§ 64, 74,154. Verdicts in such cases may not have the same binding force as verdicts responsive to strictly legal issues.
There are more important matters, however, than mere questions of practice involved in this case; and in order to a correct understanding of them a further statement of the case becomes necessary. All the original owners of the Matchless lode having made a conveyance thereof to one Foley, by deeds dated during the year 1879, Foley thereafter deeded the same to the plaintiff, and the plaintiff proceeded regularly to obtain a patent therefor from the United States.
The defendants claim that by a certain deed executed by five of the eight original locators there was conveyed to them by metes and bounds an undivided interest in part only of the territory embraced in the Matchless mine, which deed bears date anterior to any of the deeds to Foley, but was not recorded until some time after Foley had purchased and recorded his deeds. The deed under which the defendants claim was on record at the time Foley conveyed to plaintiff as aforesaid.
*148From the evidence it is difficult to find that there was any consideration for the deed under which defendants claim title, while it is quite clear that the deed was never delivered, nor intended to be delivered. In fact the agreement seems to have been, not that a part of the owners of the Matchless should convey an undivided interest in a portion of their territory to Finnerty and others, but that all of the.owners should join in the conveyance of the whole interest in a certain portion of their mining claim; and it further appears that after five had signed the deed a controversy arose as to the boundaries of the territory which the owners of the Matchless were thus to convey, and that in consequence of this controversy the remaining owners refused to sign the deed, and so the agreement was broken off. This partially-executed deed bears upon its face strong corroborating and almost conclusive evidence that it was the intention that all the owners should join therein, as the written description of the premises to be conveyed commences as follows: “ All that piece and parcel of land situated,” etc. If it had been the intention of the grantors to convey only an undivided interest in the portion of land described, the written description would undoubtedly have so indicated, instead of purporting to convey all. This deed remained in the office of the notary until after his death, when it was obtained, and filed for record, without the knowledge of the grantor’s. Thus we are relieved from considering the much-controverted question as to whether a deed executed by less than the whole number of the co-tenants, and conveying a portion only of the real estate of the co-tenancy, is void.
When Foley was negotiating to purchase he heard something of this deed, and made certain inquiries about it, but could learn nothing definite, and, finding nothing on record, he purchased. When he sold he said nothing to plaintiff about the deed from the five original locators; and' the plaintiff, so far as appears from the evidence, had no notice whatever of the existence of such a deed, *149unless the fact that it was recorded when he purchased from Foley was sufficient to charge him with constructive notice. It does not appear that plaintiff, as a matter of fact, knew of such recording when he purchased.
If we concede that the deed under which the defendants claim was executed and delivered for a valid consideration, still Foley, so far as the evidence on the trial shows, may be regarded as an innocent purchaser; for, even if he had sufficient notice of the prior deed to put him upon inquiry, the defendants, who introduced him as a witness to prove this fact, have not shown that he did not make all inquiries that were incumbent upon him under the circumstances. The plaintiff, for the purposes of this review, must be regarded as a bona fide purchaser for value. He offered to prove on the trial that he paid §117,000 for the property before he heard of any conflict or claim set up by anybody to any portion of the property in controversy.
If Foley took an indefeasible title against the defendants, then the plaintiff’s title becomes doubly secure. But, even if the defendants might have enforced their equities against Foley, still, according to some authorities, plaintiff’s title is not necessarily defective. It is held in cases similar to this, where a person takes his conveyance from one holding a first recorded deed, and without actual notice of any fraud on the part of his immediate grantor, that he is not bound, in looking back through the records to the common source of title, to regard anything but the earliest recorded deeds and to deduce his title through such instruments; and that he has the right to presume that the person whose deed was first recorded took a perfect title, and in all respects has the better right, unless he has actual notice to the contrary.' We need not, however, base, our judgment upon this doctrine. Ely v. Wilcox, 20 Wis. 523; Connecticut v. Bradish, 14 Mass. 296; Trull v. Bigelow, 16 Mass. 418; Day v. Clark, 25 Vt. 403.
*150We come now to consider the effect of plaintiff’s patent from the government. The question arising upon this branch of the case may be stated as follows: Conceding that defendants’ equities in the property in controversy were such that they might have been enforced against the plaintiff before he obtained his patent, were they forfeited or lost by failing to adverse the application?
Defendants contend that, being co-tenants with the plaintiff of a certain interest in a certain portion of the Matchless lode, therefore whatever plaintiff did to acquire a better title to the property inures to their benefit upon their share being contributed to the expense of procuring the better title. This is familiar doctrine in most cases, but it is subject to exceptions, and in this case cannot be determined without considering the attitude which the parties, plaintiff and defendants, sustained to each other in relation to their claims to the Matchless mine before plaintiff made his application for a patent.
If plaintiff was a tenant in common with defendants of any portion of the mine, he did not become so voluntarily. He bought and took a conveyance of the whole mine from one having a first recorded deed from all the original owners. The evidence fails to show that plaintiff ever in any way recognized defendants, or any of them, or any one under whom they or any of them claim as his co-tenants, or that any work had been done or improvements made upon the property by defendants, or that they had entered into the actual possession thereof, or that they had asserted any claim thereto to the knowledge of the plaintiff before the patent issued. Joint tenants necessarily hold mutual and fiduciary relations to each other in regard to the joint estate which is affected by the four unities — time, title, interest and possession. Tenants by entirety and coparceners are similarly related, but in this case all these unities are wanting, unless it may be the last, and that would seem to have been a possession more constructive than actual. . There cer*151tainly was no joint possession, no recognition by the plaintiff of defendants’ right or interest in or to the property or any part thereof. Notwithstanding the plaintiff claimed title to the same property from the same source as the defendants, it was by a different instrument. Their claims were always conflicting — always adverse; never friendly — never confidential. The plaintiff, on the face of his deed and by all his actions and conduct, constantly asserted his right to the whole of that which defendants claimed only in part.
It does not appear that plaintiff took any advantage of his supposed relation as a co-tenant to defendants or that he made any use thereof in acquiring his patent. He did not need to do so. His title was complete in itself on the face of the record. He neither did nor said anything to cause defendants to believe that he was acting in their behalf in the least degree in applying for the patent. He entered into no engagements. He had no understanding, expressed or implied, with the defendants in reference to such application. He abused no confidence in taking and retaining the whole title to himself. Under such circumstances, my opinion is that the rule forbidding a co-tenant from acquiring an outstanding title for his own exclusive benefit does not apply. Freem. Co-tenancy, § 155; Wright v. Sperry, 21 Wis. 336; Frentz v. Klotsch, 28 Wis. 312; Matthews v. Bliss, 22 Pick. 52.
Ordinarily there would seem to be no difficulty in determining whether or not persons claiming to be co-owners of mining property located on the public domain should adverse the application for a patent made by one of their own number. If the applicant had previously known or recognized them as co-owners, and especially if there was an understanding with the applicant that he should secure the patent for the benefit of all, a court of equity would undoubtedly protect the interests of the co-owners against an assertion of exclusive ownership by the patentee; but, if these and other like circumstances *152calculated to. inspire trust and confidence are altogether wanting, I see no reason why those claiming to be co-owners should passively suffer the patent to issue without asserting their rights. Mining Co. v. Davis, 11 Colo. 130; Brittin v. Handy, 20 Ark. 403.

Reversed.